Title: From George Washington to the Commissioners for the District of Columbia, 6 March 1792
From: Washington, George
To: Commissioners for the District of Columbia



Gentlemen,
Philadelphia March 6th 1792.

Mr Jefferson, in a letter which he writes to you this day, will enter fully into the points touched upon in your letters to me of the 21st of December, and of the 7th 9th 10 & 21st of January and Mr Johnson’s letter of the 3d of february. I shall therefore, do little more at present (being much pressed with other important public matters) than acknowledge the receipt of these letters, and state the reasons which caused me to delay writing to you ’till this time.
Until I received Mr Johnson’s letter, the expectation of seeing him here, and conferring with him fully upon the several points mentioned in your letters, kept me from writing; and since that time the unsettled state of matters with respect to Major L’Enfant has put it out of my power to write to you in a manner that would be decisive or satisfactory.
Matters are at length brought to a close with Majr L’Enfant. As I had a strong desire to retain his services in this business, provided it could have been done upon a proper footing I gave him every opportunity of coming forward and stating the mode in which he would wish to be employed, always, however, assuring him that he must be under the controul of the Commissioners. But after keeping open the communication with him as long as any reasonable means could be found of doing it, he chose to close it by declaring, that he could only act in a certain way—which way was inadmissable. His services, therefore, must be no longer calculated upon. Altho’ his talents in designing, and the skill which he is said to possess in the execution of this kind of business, may occasion the loss of his services to be regretted; Yet I doubt upon the whole, whether it will be found in the end that his dereliction will be of real disservice to the undertaking; for so unaccommodating is his disposition that he would never suffer any interference in his plans, much less would he have been contented under the direction of the Commissioners.

I am convinced, Gentlemen, that in your transactions with Majr L’Enfant, you must have suffered much from his temper; & if my approbatn of yr conduct in this business can afford you pleasure, you may be assured you have it. Even if I had no corrobaration of the fact, I should be persuaded, from what I have known of his disposition on the recent occasion, that there would scarcely be a possibility of acting harmoniously in concert with him.
As Mr Jefferson has, in his letter, mentioned the particular objects to which your attention will probably be turned—I shall only observe here, that I am impressed in, the strongest manner, with the necessity there is of carrying on this business with as much vigour as the nature of the thing will admit. It has been observed by intelligent & well informed men, (not however of the class most friendly to the measures) that the whole success of the Federal City, depends upon the exertions which may be made in the ensuing season towards completing the object; for such is now the state of the public mind on this subject that it appears as it were in an equilibrium, and will preponderate either for or against the measure, as the progress of the thing may be: And there are not wanting those who, being interested in arresting the business, will leave no means unessayed to injure it. By the proposition for a loan which Mr Jefferson transmits to you, you will see what prospect you have of funds in addition to those to be depended upon from the two states. And in your exertions, Gentlemen, to make the best of these, I have the fullest confidence.
It is impossible to say with any certainty when the plan of the City will be engraved. Upon Major L’Enfant’s arrival in this place, in the latter part of december, I pressed him in the most earnest manner to get the plan ready for engraving as soon as possible. Finding there was no prospect of obtaining it thro’ him (at least not in any definite time) the matter was put into Mr Ellicott’s hands to prepare about 3 weeks ago: He has prepared it; but the engravers who have undertaken to execute it, say it cannot certainly be done in less than 2—perhaps not under three months. There shall, however, be every effort made to have the thing effected with all possible dispatch. with great esteem I am Gentn Yr Most Obedt Servt

Go: W——n

